247 S.E.2d 28 (1978)
38 N.C. App. 42
Robert L. AGALIOTIS
v.
Louis AGALIOTIS and Frances Scates.
No. 7712DC925.
Court of Appeals of North Carolina.
September 5, 1978.
*29 Downing, David, Vallery & Maxwell by Edward J. David, Fayetteville, for plaintiff-appellee.
Barrington, Jones & Witcover by Henry W. Witcover, Fayetteville, for defendant-appellant Louis Agaliotis.
ERWIN, Judge.
Defendant contends that the trial court erred in concluding as a matter of law that he "willfully and wrongfully endorsed the check signing the name: `Robert L. Agaliotis,'" that plaintiff was entitled to the proceeds thereof, and that defendant had converted such proceeds. We find merit in defendant's arguments and hold that the trial court erred in granting plaintiff's motion for summary judgment.
The trial court made the following findings of fact:
"I. That a contract of insurance was entered into between Louis Agaliotis and Occidental Life Insurance Company of North Carolina set forth in insurance policy No. 260 664 in which the said Louis Agaliotis was named as payor and the plaintiff, Robert L. Agaliotis, was named as the insured. The policy further provides that all transactions affecting the policy prior to the insured's reaching the age of twenty-one (21) shall be between the company and said payor.
II. That pursuant to a paid-up provision in the contract Louis Agaliotis as payor, as provided in said policy of insurance, requested the proceeds of the policy and a check in the amount of $1852.00 was issued by the said Occidental Life Insurance Company of North Carolina and delivered to Louis Agaliotis.
III. Through administrative error by Occidental Life Insurance Company, the check was issued with the name of Robert L. Agaliotis as payee. The intent of the said company being to issue and deliver the check and pay the proceeds of the said insurance policy to Louis Agaliotis as payor.
IV. That the said check was cashed by Louis Agaliotis endorsing on the said instrument the name Robert L. Agaliotis and that the said Louis Agaliotis received the proceeds of the check."
The findings of fact show, and it was not contradicted, that defendant was entitled to receive the proceeds of the insurance policy in question, that the insurance company intended to deliver the check to defendant and did so, and that only by administrative error was the check made payable to "Robert L. Agaliotis."
Thus, it appears to us that plaintiff's position is that defendant should be liable to him merely because of the administrative error and defendant's having indorsed the check "Robert L. Agaliotis." G.S. 25-3-203, "Wrong or misspelled name," provides in pertinent part:
"Where an instrument is made payable to a person under a misspelled name or one other than his own he may indorse in that name or his own or both . . ."
Plaintiff must show some basis, other than a mere misnomer, to recover of defendant; he has not done so. In fact, the trial court concluded that plaintiff was not entitled to the proceeds of the policy and yet granted summary judgment for plaintiff. In reality, defendant, not plaintiff, was the payee, and defendant did no more than indorse the check in a manner permitted under the Uniform Commercial Code.
*30 Summary judgment under Rule 56 may be entered only where there is no genuine issue as to any material fact, and clearly if findings of fact are necessary to resolve an issue as to a material fact, summary judgment is improper. Insurance Agency v. Leasing Corp., 26 N.C.App. 138, 215 S.E.2d 162 (1975). Here, however, we feel that the trial court was merely summarizing the material facts that were not at issue.
Defendant further argues that the trial court erred in failing to grant his motion for summary judgment. We agree. Defendant filed his motion, which was supported by affidavits. Under Rule 56(e) it became incumbent upon plaintiff to show that there is a genuine issue for trial; he may not rely upon the mere allegations of his pleadings. If he does not do so, summary judgment, if appropriate, shall be entered against him. Defendant successfully carried his burden of showing that no genuine issue of material fact existed. Plaintiff failed to counter such showing.
It follows that the trial court erred in granting plaintiff's motion for summary judgment in the amount of $1,852 and in failing to grant defendant's motion for summary judgment as to the claims in plaintiff's complaint. The undisputed facts presented a question of law for the court, and it should have entered summary judgment for defendant. See Mattox v. State, 280 N.C. 471, 186 S.E.2d 378 (1972). The judgment appealed from is reversed, and the case is remanded with instructions that summary judgment be entered in favor of defendant in accordance with this opinion.
Reversed and remanded.
PARKER and CLARK, JJ., concur.